Citation Nr: 0026085	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had honorable, active military service from March 
1948 to December 1948.  His military service from July 31, 
1951 to September 9, 1954, was under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Sioux 
Falls, South Dakota.

During his September 1996 Travel Board hearing, the veteran 
and his representative stated some allegations concerning the 
circumstances surrounding his other than honorable discharge 
from service in 1954.  It appeared that he was raising the 
issue of whether new and material evidence has been submitted 
to reopen the claim of whether the character of the veteran's 
discharge in the period from July 1951 to September 1954 was 
a bar to VA benefits.  The RO was instructed in the December 
1996 Board Remand to address this issue.  In the supplemental 
statement of the case dated in October 1998, the RO 
reaffirmed the January 1979 administrative decision that the 
character of the veteran's discharge in the period from July 
1951 to September 1954 was a bar to VA benefits.  The veteran 
was notified of that action, and did not file a timely notice 
of disagreement.  That issue is not in appellate status and 
is not before the Board.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Moreover, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for PTSD.  In this regard, the veteran has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The veteran originally served on active duty from March 1948 
to December 1948.  He was given an honorable discharge at 
that time when it was learned that he was underage for 
military service.  The veteran then enlisted in the Army for 
a three-year period on July 31, 1951.

Subsequent to his enlistment the veteran served in combat 
during the Korean War, earning a Combat Infantryman Badge 
(CIB).  He returned to the United States and was discharged 
on March 5, 1953, to reenlist the next day on March 6, 1953, 
for a period of six years.  The veteran was subsequently 
reassigned to Germany.  While stationed there, his conduct 
came into question for several reasons.  He was convicted of 
assault and battery and breaking arrest by way of a Special 
Court-Martial (SpCM) in April 1954.  He was sentenced to 
confinement for six months and forfeiture of $35 per month 
for six months.  The veteran later appeared before a Board of 
Officers in July 1954.  After hearing evidence as to the 
veteran's fitness for future service, the Board recommended 
that the appellant be discharged because of unfitness and 
receive an undesirable discharge.  The Board's recommendation 
was affirmed and the veteran was discharged September 9, 
1954.  The character of service was undesirable.  

Associated with the claims file in February 1955, is a 
Transcript of Military Record for the veteran.  The 
transcript provided information regarding the veteran's 
service from July 1951 to September 1954, similar to 
information normally provided on a DD 214.

In March 1955 the Adjutant General (AG) of the Army submitted 
documentation that the veteran had honorable service from 
July 31, 1951, to March 5, 1953.  The AG also stated that 
service from March 6, 1953, to September 9, 1954, was 
terminated due to an undesirable discharge.  The cause of 
discharge was listed as unfitness with traits of character 
rendering retention in the service undesirable.  Further, the 
Army Discharge Review Board denied an application for a 
change in discharge.  A second report from the AG, dated in 
April 1955, reported that the veteran was not eligible for 
complete separation when discharged on March 5, 1953.  This 
was in response to an RO inquiry at to whether the veteran 
was eligible for complete separation on March 5, 1953, by 
point system or any other criteria in effect.

In June 1999, the Army Board for Correction of Military 
Records (ABCMR) made a decision on the veteran's request for 
correction of his record.  The decision noted the veteran's 
contentions, namely that his chain of command engineered the 
process of destroying his military career, that the record 
contained numerous deceptive statements which caused him to 
receive very harsh justice and that his PTSD was a major 
factor.  The decision further noted that the veteran's 
records were likely destroyed in the 1973 fire but 
reconstructed from other sources.  After a review of the 
veteran's records, and discussion of the evidence, the ABCMR 
concluded that the veteran failed to submit sufficient 
relevant evidence to demonstrate the existence of probable 
error or injustice.  The veteran's undesirable discharge was 
left unchanged.

In this case, the veteran's period of service from July 1951 
to September 1954 is not for consideration because of his 
character of discharge.  The veteran has based his claim for 
PTSD on that period of service, specifically his combat 
service in Korea.  However, because of the Board's prior 
discussion service connection for PTSD, based on the 
veteran's Korean War service, cannot be granted.  

In regard to the veteran's service from March 1948 to 
December 1948, he has not presented any evidence of a 
stressor related to that period.  His written statements have 
all referred to his PTSD as a result of his combat service, 
both in support of his claim for VA benefits as well his 
attempt to have his discharge upgraded.  At his September 
1996 hearing he denied that there was anything stressful 
about his assignment in guarding and escorting Japanese 
prisoners of war.  Moreover, there are no medical records to 
reflect that the veteran's PTSD is related to any incident of 
service in 1948.

As there is no evidence of a claimed stressor for the 
veteran's period of service from March to December 1948, the 
appellant's claim must be denied as not well grounded.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 4 -


